
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Lipinski (for
			 himself, Mr. Manzullo,
			 Mr. Barton of Texas,
			 Ms. Bordallo,
			 Ms. Edwards,
			 Ms. Matsui,
			 Mr. McKinley,
			 Ms. Richardson,
			 Mr. Wu, Mr. Tonko, Mr.
			 Honda, Ms. Fudge,
			 Mr. McNerney,
			 Mr. Calvert, and
			 Mr. Holt) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Engineers Week, and for other purposes.
	
	
		Whereas engineers employ their scientific knowledge and
			 analytical skills for the betterment of the United States;
		Whereas engineers have helped meet the major global
			 challenges of our time, including providing state-of-the-art transportation and
			 information technology infrastructures, enhancing national security, and
			 developing the clean energy technologies needed to power the people of the
			 United States into the future;
		Whereas engineers are a crucial link in research,
			 development, and the transformation of scientific discoveries into useful
			 products and jobs, as the people of the United States look more than ever to
			 engineers and their imagination, knowledge, and analytical skills to meet the
			 challenges of the future;
		Whereas the sponsors of National Engineers Week are
			 working together to transform the engineering workforce through greater
			 inclusion of women and underrepresented minorities;
		Whereas the 2010 National Academy of Sciences report
			 entitled Rising Above The Gathering Storm, Revisited: Rapidly
			 Approaching Category 5 emphasizes that a primary driver of the future
			 economy and the creation of jobs will be innovations derived from advances in
			 science and engineering, and states that while only four percent of the
			 nation’s work force is composed of scientists and engineers, this group
			 disproportionately creates jobs for the other 96 percent.;
		Whereas the mission of the National Engineers Week
			 Foundation is to sustain and grow a dynamic engineering profession through
			 outreach, education, celebration, and volunteerism as needed to replace the
			 increasing number of the approximately 2,000,000 engineers in the United States
			 that are nearing retirement;
		Whereas National Engineers Week has grown into a formal
			 coalition of more than 100 professional societies, major corporations, and
			 government agencies that are dedicated to ensuring a diverse and well-educated
			 engineering workforce, promoting literacy in science, technology, engineering,
			 and math, and raising public awareness and appreciation of the contributions of
			 engineers to society;
		Whereas National Engineers Week is celebrated during the
			 week of George Washington's birthday to honor the contributions that our first
			 President, a military engineer and land surveyor, made to engineering;
			 and
		Whereas, February 20, 2011, to February 26, 2011, has been
			 designated as National Engineers Week by the National Engineers Week Foundation
			 and the theme is Engineers Make A World of Difference: A Celebration of
			 Engineer Volunteerism: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Engineers Week to increase understanding of and interest in engineering and
			 technology careers and to promote technological literacy and engineering
			 education; and
			(2)continues to work
			 with the engineering community to ensure that the creativity and contributions
			 made by engineers can be expressed through research, development,
			 standardization, and innovation.
			
